Appellant was convicted of a sale of intoxicating liquor to two agents of the sheriff. The only point on which the appeal is predicated is the failure to give a requested instruction on entrapment. There was no error. The evidence showed no more than that appellant was given an opportunity to either violate the law or to refuse to do so, which does not constitute entrapment. (State v. Johnson, 42 Idaho 381, 246 P. 531;Simmons v. People, 7 Colo. 262, 199 P. 416; Ex parte Moore,70 Cal. App. 483, 233 P. 805; 16 C. J., p. 88, sec. 57.) There being no evidence of entrapment, there was no necessity for the proposed instruction. (State v. White, 33 Idaho 697,197 P. 824.)
Judgment affirmed.
Budge, Givens and Taylor, JJ., and Hartson, D.J., concur.